DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Claim 1 is currently amended.

Response to Argument
Applicant's arguments filed on 09/23/2022 have been fully considered but they are not persuasive.

With respect to claims rejected under 35 USC 103, the Applicant argues, see Pg. 4-5, that Chuang does not teach “determining that the current block is not split into … based on the current block obtained by splitting the upper block in the vertical direction” by asserting Chuang only teaches, in Fig. 8 and Para. [0100], vertical/horizontal binary tree-based partition and vertical/horizontal triple tree-based partition.
Examiner cannot concur. As in cited Fig. 7A, B, Para. [0092, 96, 99], the figures shows a splitting path from the root node to node 5, then to node 7, and ending at node 0 with not further splitting, wherein the node 0 is a current block obtained by splitting the upper block in vertical direction, and it is determined not to be split in accordance with itself, the current block. Furthermore, the referenced Fig. 8 and Para. [0100] also teaches such limitation, wherein a block is split into three block in vertical direction, and the center/current block is determined to split or not to split in accordance with the current block itself.
The Applicant further argues that Nam does not teach the split direction of a center block which is tri-split from an upper block is determined according to a split direction in the upper block, and thus Nam does not teach “determining that the current block is not split into two lower blocks … ”. Nam was never introduced to cure the limitation in question, and the Applicant’s argument is moot.    

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1 rejected under 35 U.S.C. 103 as being unpatentable over Chuang (US Pub. 2018/0070110 A1) in view of Nam (US Pub. 2018/0316934 A1).

Regarding claim 1, Chuang discloses a method of decoding an image by using a block map, the method comprising: 
splitting an upper block into a plurality of blocks in a vertical direction, wherein the plurality of blocks include a left block, a current block and a right block (Chuang; Fig. 7A, B, Para. [0092, 96, 99]. A block, e.g. block 90 or bottom-left subblock of block 90, is split into different blocks in a vertical direction, wherein the different blocks include a left block, e.g. top-left subblock of block 90, a current block, e.g. left subblock of top-right subblock of block 90, and a right block, e.g. center subblock of top-right subblock of block 90, or the different blocks include a left block, e.g. left subblock of bottom-left subblock of block 90, a current block, e.g. center subblock of bottom-left subblock of block 90, and a right block, e.g. right subblock of bottom-left subblock of block 90.); 
determining that the current block is not split into two lower blocks in the vertical direction based on the current block obtained by splitting the upper block in the vertical direction (Chuang; Fig. 8, Para. [0100]. A binary codeword is used to determine that a current block is not split into two lower blocks in a vertical direction. Chuang; Fig. 7A, B. A splitting path is shown from the root node to node 5, then to node 7, and ending at node 0 with not further splitting, wherein the node 0 is a current block obtained by splitting the upper block in vertical direction, and it is determined not to be split in accordance with itself, the current block.); 
obtaining split information indicating whether the current block is split into two lower blocks or three lower blocks in a horizontal direction (Chuang; Fig. 7A, B, 8, Para. [0092, 100], [0095, 96]. A binary codeword is used to determine that a current block is not split into two lower blocks in a vertical direction.); 
when the split information indicates that the current block is split into the two lower blocks in the horizontal direction, splitting the current block into a first lower block and a second lower block in the horizontal direction Chuang; Fig. 7A, B, 8, Para. [0092, 100], [0095, 96]. For a binary codeword indicating that a current block is split into two lower blocks in a horizontal direction, the current block is split into a first lower block and a second lower block in a horizontal direction in a PT-based partitioning scheme.).
But it does not specifically disclose  when the first lower block is decoded, updating the block map with a value indicating that the first lower block is available as a neighboring lower block; and decoding the second lower block using the block map.
However, Nam teaches when the first lower block is decoded, updating the block map with a value indicating that the first lower block is available as a neighboring lower block (Nam; Para. [0261, 264]. For a first lower block/subblock being decoded, a block map is updated with a value indicating the first lower block/subblock is decoded/available as a neighbor block.); and 
decoding the second lower block using the block map (Nam; Para. [0141-143], [0261, 264]. A second lower block/subblock is predicted/decoded in accordance with a first lower block/subblock and a block map.).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Zhang (US Pub. 20210185362 A1) teaches a video coding system that perform extended quadtree partition.
Reuze (US Pub. 20210152825 A1) teaches a video coding system that performs geometric partition mode.
Hsiang (US Pub. 20210112247 A1) teaches a video coding system that performs signaling block partition.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALBERT KIR whose telephone number is (571)272-6245. The examiner can normally be reached Monday - Friday, 8:30am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jay Patel can be reached on (571) 272-2988. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ALBERT KIR/             Primary Examiner, Art Unit 2485